Citation Nr: 1446783	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  14-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE
 
Entitlement to an effective date prior to November 17, 2004 for the grant of service connection for an acquired psychiatric disorder, to include whether a November 1, 1950 rating decision was clearly and unmistakably erroneous in denying entitlement to service connection for an acquired psychiatric disorder (then classified as a post-concussion syndrome with anxiety reaction).
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his spouse
 
 
 
ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty service from January 1943 to October 1945. 
 
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2011 rating decision issued by the Regional Office (RO) in Cleveland, Ohio.  The appeal was certified to the Board by the New York, New York RO.
 
In August 2014, the appellant testified at a hearing before the undersigned.  A transcript of the hearing is of record.
 
During the Board hearing, the Veteran submitted additional evidence and waived his right to initial RO review of this evidence.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the claimant's appeal.  A review of the documents in such file reveals the August 2014 hearing transcript.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
 
FINDING OF FACT
 
The applicable regulatory provisions extant in November 1950 were not correctly applied by VA and, but for such error, service connection for a post-concussion syndrome with anxiety reaction would have been granted, effective May 15, 1950.
 
CONCLUSION OF LAW
 
The November 1, 1950 rating decision's failure to grant service connection for a post-concussion syndrome with anxiety reaction was clearly and unmistakably erroneous, and but for that error, service connection would have been granted for a post-concussion syndrome with anxiety reaction effective May 15, 1950.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105 (2013); 38 C.F.R. § 3.63(a) (1948); VAR 1212(c) (1950); R&PR 1148(A) (1950).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Veterans Claims Assistance Act of 2000 is not applicable to a claim that a prior rating decision was clearly and unmistakably erroneous.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to motions alleging a clear and mistakable error).  Hence, there is no need to discuss whether VA complied with that Act.
 
Clear and Unmistakable Error
 
Claims based on clear and unmistakable error generally must be pled with specificity as to what the alleged error is and, unless it is the kind of error that if true would be clear and unmistakable error on its face, the claimant must also give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  The Board finds that the Veteran's August 2014 testimony is adequate for purposes of satisfying the pleading requirements.
 
In a November 1950 rating decision VA denied entitlement to service connection for "headaches and blackouts, alleged psychoneurosis, anxiety reaction" on the basis that there was no evidence of any diagnosis or treatment of a neuropsychiatric disease during service, nor of any posttraumatic syndrome during service or at discharge.  The appellant did not appeal this decision and it is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  (While the Veteran claimed at the August 2014 hearing that he never received notice of the November 1950 rating decision because he alleged that it had been mailed to the wrong address, given the favorable disposition of the claim, the Board will not address that contention.)
 
In April 2006, the RO granted entitlement to service connection for posttraumatic stress disorder, and assigned a 70 percent disability evaluation effective November 17, 2004.  The appellant did not appeal.  Hence, the April 2006 rating decision is also final.  Id. 
 
In October 2009, the Veteran submitted correspondence arguing that he was entitled to an earlier effective date for the grant of posttraumatic stress disorder, and that the 1950 rating decision denying service connection constituted clear and unmistakable error.  
 
Previous determinations which are final and binding will be accepted as correct in the absence of a clear and unmistakable error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  In order to find a clear and unmistakable error to be found, the United States Court of Appeals for Veterans Claims has stated that:
 
(1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was [a clear and unmistakable error] must be based on the record and law that existed at the time of the prior adjudication in question.
 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).
 
The United States Court of Appeals for the Federal Circuit stated that there are two requirements to establish a claim of clear and unmistakable error: (1) the alleged error must have been outcome determinative; and (2) the error must have been based upon the evidence of record at the time of the original decision.  Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) (citations omitted).
 
Under regulations in effect at the time of the November 1950 rating decision, 38 C.F.R. § 3.63(a) provided that:
 
"[Service connection] fundamentally...means establishment of the incurrence of injury or disease...resulting in disability coincidentally with the period of active military or naval service.  This may be accomplished by the presentation of affirmative facts showing the inception...of an injury or disease during active service or through the operation of statutory or regulatory presumptions.  Determinations as to service-connection, in general, should be based on review of the entire evidence of record in the individual case with due consideration extended to the defined and consistently applied policy of the Veterans' Administration to administer the law under a broad and liberal interpretation consistent with the facts shown in each case...Particular consideration should be accorded combat duty and other hardships of service."  
 
38 C.F.R. § 3.63(a) (1948).  

In contrast to VA's current regulations, a specific regulation addressing posttraumatic stress disorder was not in place at the time of the November 1950 rating decision.  Cf. 38 C.F.R. § 3.304(f) (2014).
 
The Veteran's initial claim of entitlement to service connection for blackouts was received on April 11, 1950.  

Relevant evidence of record at the time of the November 1950 decision included a May 15, 1950 private medical examination from "Dr. K.A." who noted that the Veteran went into Normandy a week after D-Day and served in combat during the entire European Campaign as an armorer and a gunner.  Dr. K.A. stated that in March 1945, the appellant's tank was hit and burst into flames, resulting in the appellant incurring shrapnel wounds to the head and burns to the face and scalp.  Dr. K.A. diagnosed the appellant with a post-concussion syndrome and anxiety reaction following prolonged combat duty and opined that both were related to service.  
 
The Veteran was provided with a VA examination in September 1950.  In the mental status section, the examiner stated that the claimant appeared anxious, and noted that he had endured "harrowing experiences" during service.  He diagnosed the appellant with post-concussion syndrome with anxiety features, describing it as moderately incapacitating.  
 
While available service treatment records were negative for diagnoses of a psychiatric disorder, the Veteran's service treatment records include a March 1945 line of duty determination regarding the appellant sustaining a left forehead shrapnel wound.

The November 1950 rating decision granted entitlement to service connection for the left forehead shrapnel wound but denied entitlement to service connection for an "alleged psychoneurosis, anxiety reaction" based on the lack of a psychiatric disorder diagnosis in service or at discharge.
 
The Board finds that VA clearly and unmistakably erred in its application of the law to the facts.  Under 38 C.F.R. § 3.63(a), service connection was warranted where the presentation of affirmative facts shows the inception of a disease during active service.  Further, "particular consideration should be accorded combat duty and other hardships of service."  Id.  Finally, the determination was to be based on a broad and liberal interpretation.  Id.  

Here, while VA correctly noted that the Veteran's separation examination and service treatment records were negative for diagnoses of psychoneurosis or anxiety, both Dr. K.A. and the VA examiner noted that the appellant endured severe combat duty.  The fact that the Veteran sustained a shrapnel wound to the forehead in March 1945 corroborates this fact.  Most significantly, Dr. K.A. categorically related both the anxiety reaction and the post-concussion syndrome to the claimant's military service.  The VA examiner's diagnosis of post-concussion syndrome with anxiety features only bolsters Dr. K.A.'s conclusion.  
 
In light of the foregoing the Board finds that reasonable minds applying the law and with particular consideration accorded to the appellant's combat duty could not disagree that, here, the affirmative facts established that the anxiety reaction and post-concussion syndrome were a direct result of the Veteran's combat service. 38 C.F.R. § 3.63(a) (1948).  The diagnosed post-concussion syndrome was clearly diagnosed to be a result of the appellant's head injuries, and the only evidence of head trauma available in 1950 appeared in the Veteran's service treatment records.  While the VA examiner considered anxiety a feature of post-concussion syndrome, Dr. K.A. related it directly to prolonged combat duty.  In either case, both linked it to service, either implicitly or explicitly.
 
While the Veteran used the term "blackouts" and not the term "psychiatric disorder," under a "broad and liberal interpretation" it was error to require a Veteran to specifically state the clinical diagnosis that he suffered from.  Rather, the law required that VA look at the symptoms that the appellant was reporting.  Here, those symptoms were diagnosed as a "post-concussion syndrome with anxiety features."  Moreover, because VA raised the issue and adjudicated it, VA's decision is subject to collateral attack.  Indeed, after the appellant claimed entitlement to service connection for an acquired psychiatric disorder in November 2004, a July 2005 rating decision treated it as a claim to reopen.  Thus, the Veteran's failure to initially claim with specificity entitlement to an acquired psychiatric disorder in April 1950 does not defeat his current appeal.
 
In light of the evidence discussed above, the failure to award service connection in the November 1950 rating decision was a clear and unmistakable error.  See 38 C.F.R. § 3.105(a).  The Veteran's appeal, therefore, is granted.
 
The criteria for assigning effective dates were amended while the Veteran's April 1950 claim was pending.  Effective August 31, 1950, R&PR 1212(c) (1947) was amended and VAR 1212(c) took effect.  Both R&PR 1212(c) and VAR 1212(c) state that the effective dates of awards of disability compensation will coincide with the effective dates of evaluations as set forth in R&PR 1148(A) and (B).  While R&PR 1212 references a 1947 version of R&PR 1148 and VAR 1212(c) references an August 1950 version, the outcome is the same: "in initial ratings, the effective dates...will be... [t]he date of receipt of claim or the date evidence shows entitlement, whichever is later, if the claim was not filed within 1 year from date of discharge."  Thus, it is not necessary to discuss whether the more favorable regulation applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.
 
Here, the first medical evidence of record diagnosing the claimant with an acquired psychiatric disorder and linking it to service was Dr. K.A.'s May 15, 1950 opinion, which followed the April 1950 claim for benefits.  Thus, as the date of entitlement arose after the date of claim, the effective date should have been the date of Dr. K.A.'s opinion, i.e., May 15, 1950.  VAR 1212(c); R&PR 1148.
 
To the extent that the Veteran has made a freestanding claim of entitlement to an earlier effective date prior to November 17, 2004, for the award of service connection for posttraumatic stress disorder, that claim is moot considering the outcome of this appeal.

In reaching this decision the Board offers no opinion as to what rating was warranted between May 15, 1950, and November 16, 2004, i.e., the day before service connection for posttraumatic stress disorder was granted in an April 2006 rating decision.  
 
 
ORDER
 
The November 1, 1950 rating decision's failure to grant entitlement to service connection for a post-concussion syndrome with anxiety reaction was clearly and unmistakably erroneous; entitlement to service connection for an acquired psychiatric disorder is granted effective May 15, 1950.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


